Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-8,10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 2019/0027028) in view of Goldman-Shenhar et al. (US 9,881,503).
Fields discloses a method for communicating with a road user located in surroundings of a motor vehicle driven in an autonomous manner comprising receiving surroundings signals for an area surrounding an autonomous motor vehicle (par. 41), processing surroundings signals to detect road user in the surroundings (par. 41), determining if a need to communicate with road user exists (par. 54), determination of communication device to communicate with road user (Fig. 1, par. 64), and generating control signals for controlling communication device to communicate with the road user and outputting control signals (par. 54,64), except for specifically stating that communication device is selected from plural options.
Goldman-Shenhar discloses a method of communication between an autonomous vehicle and surrounding pedestrians (abstract, Fig. 1, col. 26, lines 15-30)  comprising providing communication from vehicle to pedestrian via internet, local-area cellular or satellite network, vehicle to vehicle, pedestrian to vehicle, or  roadside infrastructure network (col. 5, lines 60-67).
It would have been obvious to have various communication networks as options to communicate with a pedestrian from a vehicle as suggested by Goldman-Shenhar in conjunction with a 
Regarding claim 2, Goldman-Shenhar teaches sensing instantaneous actions of the vehicle (col. 26, lines 15-20).
Regarding claim 3, Goldman-Shenhar teaches determining a type of communication to communicate with to pedestrians (col. 26, lines 15-30).
Regarding claim 4, Fields teaches deciding whether to perform communication based on sensed environmental conditions (par. 54).
Regarding claim 5, Goldman-Shenhar teaches communication based on determination of road user future behavior (col. 16, lines 24-40).
Regarding claim 6, Fields teaches determination of road user position relative to autonomous vehicle (par. 54,64).
Regarding claims 7-8, Goldman-Shenhar teaches providing personalized action messages to road users (col. 19, lines 50-65; col. 26, lines 15-30).
Claims 10-11 are rejected for the same reasons as set forth above with regard to claim 1.
2.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mattingly, Toshio Kimura and Paris disclose vehicle/pedestrian communication systems.
4.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689